                        `UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )             NO. 3:17-CR-64
                                                 )
 COREY BRENT BUCKNER                             )



                              MEMORANDUM AND ORDER



       This matter is before the court on defendant’s pro se motion to reduce sentence or

 release to home confinement pursuant to the First Step Act/CARES Act [Doc. 41].

 Defendant pleaded guilty to escape from custody, in violation of 18 U.S.C. §§ 751(a) and

 4082. On June 4, 2018, he was sentenced to 27 months imprisonment followed by three

 years of supervised release. Defendant served his sentence and commenced supervised

 release on September 12, 2019. A petition for revocation of supervised release was filed

 on January 30, 2020 [Doc. 32]. Defendant and the government entered an Agreed Order

 of Revocation whereby defendant was sentenced to 21 months imprisonment followed by

 no further term of supervised release [Doc. 39]. Defendant has approximately 12 months

 remaining on his sentence.

       Defendant is currently incarcerated in the Blount County jail awaiting transport to

 a Bureau of Prisons facility. He fears contracting COVID-19 and requests the Court to

 either reduce his sentence to time served, or to place him on home detention.




Case 3:17-cr-00064-PLR-HBG Document 42 Filed 08/21/20 Page 1 of 3 PageID #: 167
        A district court may only amend a final judgment when Congress has given it

 authority to do so by statute. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013).

 Courts are receiving release requests under two distinct statutory “mechanisms” during the

 current pandemic – the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),

 Pub. L. No. 116-136, 134 Stat. 281 (2020), and what is often referred to as the

 “compassionate release” framework set forth in 18 U.S.C. § 3582(c)(1)(A).

        First, Section 12003 of the CARES Act presently and temporarily provides for

 expanded prisoner home confinement under the framework set out in 18 U.S.C. § 3624(c).

 CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act places decision

 making authority solely within the discretion of the Attorney General and the Director of

 the Bureau of Prisons. See id; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not

 have power to grant relief under Section 12003 of the CARES Act.

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” The Application Notes to Guideline § 1B1.13 provide that a court may find

 extraordinary and compelling reasons exist for compassionate release if defendant is

 suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

 trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a

 specific time period) is not required. USSG § § 1B1.13, cmt. n. 1. The Court may also

 consider whether defendant is (1) suffering from a serious physical or medical condition,

 (2) suffering from a serious functional or cognitive impairment, or (3) experiencing

 deteriorating physical or mental health because of the aging process that substantially
                                              2

Case 3:17-cr-00064-PLR-HBG Document 42 Filed 08/21/20 Page 2 of 3 PageID #: 168
 diminishes the ability of the defendant to provide self-care within the environment of a

 correctional facility and from which he is not expected to recover. Id.

        Here, defendant has not shown that he meets any of the criteria for compassionate

 release. Defendant is not suffering from a terminal illness. Nor is defendant suffering from

 a serious functional or cognitive impairment. Finally, defendant has not shown that he

 suffers from a medical condition that substantially diminishes his ability to provide self-

 care in the correctional facility.

        While the Court sympathizes with defendant’s concerns, a generalized risk of

 contracting COVID-19, or potentially developing the more severe symptoms associated

 with it, are not the type of “extraordinary and compelling reasons” that justify

 compassionate release. United States v. Shah, 2020 WL 1834930 at *2 (E.D.Mich. Apr.

 22, 2020) (Speculation as to whether COVID-19 will spread through defendant’s detention

 facility, whether defendant will contract COVID-19, and whether he will develop serious

 complications do not justify the extreme remedy of compassionate release). Accordingly,

 defendant’s motion for compassionate release under § 3582(c)(1)(A) [Doc. 41] is

 DENIED.

        The Clerk is directed to send a copy of this Memorandum and Order to Corey

 Buckner, 920 E. Lamar Alexander Parkway, Maryville, Tennessee 37804.

        IT IS SO ORDERED.

                                      ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                              3

Case 3:17-cr-00064-PLR-HBG Document 42 Filed 08/21/20 Page 3 of 3 PageID #: 169
